          Case 1:19-cv-01451-EDK Document 1 Filed 09/18/19 Page 1 of 3




             III助 2復■iteb Stttlメ Court of∫2b21ttI CIttlmメ

 Twalli Zolman




                          PL山 叫逝Цs),
                                                         Casc No。
                                                                     19-1451 T
 V.
                                                            Judge
 TIIE UNITED STATES,

                          Defendant.



                                          COMPLAINT
Your complaint must be clearly handwritten or typewritten, and you must sign and declare under
penalty of perjury that the facts are correct. If you need additional space, you may use another blank
page.

If you intend to proceed without the prepayment of filing fees (informa pauperis (IFP)), pursuant to 28
U.S.C. $ 1915, you must file along with your complaint an application to proceed IFP.

1.    JIJRISDICTION.    State the glounds for filing this case in the United States Court of Federal
      Claims. The United States Court of Federal Claims has limited jurisdiction (see e.g.,28 U.S.C.
      $$ 14e1-1soe).

The United States here after (Defendant) has placed a Federal Tax Lien of $350,538.79 on
Plaintiffs property (see exhibit B). Defendant admitted Defendant knew Defendant did not
have jurisdiction to place a Lien on Plaintiff because Defendant admitted violating Defendant's
own policy's and procedures, By violating section 6212 and 6213(a) of Defendant's own statute
(see exhibit A). Defendant's own motion to United States Tax Court, states Defendant did not
give Plaintiff, Plaintiffs mandatory Notice of deficiency and Notice of determination, Plaintiffs
(assessment) to have jurisdiction for the years 2008,2010,2011 and 2012 (see exhibit B). Yet
Defendant filed the liens, knowing the Defendant had no jurisdiction (see exhibit A). Plaintiff
has been and still is being damaged by Defendant's action. The Defendant is still in contempt
of court. The United States Court of Federal Claims is a United States federal court that hears
monetary claims against the U.S. government. lt is the direct successor to the United States
Court of Claims, which was founded in 1855, and the United States Court of Federal Claims
has jurisdiction on this claim. Plaintiff is entitled to this judgment for the Defendant knowingly
and willingly is using fraud as a legaltoolto damaged Plaintiff. Defendant is still damaging
Plaintiff, Plaintiff is entitled to this judgment because Defendant is still using fraud to damage
Plaintiff, the United States Court of Federal Claims is a United States federal court that hears
monetary claims against the U.S. government see United States Federal Court's Jurisdictional
statement.
         Case 1:19-cv-01451-EDK Document 1 Filed 09/18/19 Page 2 of 3




2. PARTIES

Plam颯 Twalli Zolman                          )resides at8528 Davis Blvd.Ste 134‐
                                                                                            182
                                                                         (Street Address)

North Richland Hills,Texas 76182                              713‑409‑2496
                 (City,State,ZIP Code)                                  (Telephone Number)


If more than one plaintiff, provide the same information for each plaintiffbelow.

N/A




λ        Ⅵ OnⅧ                                                             鮭    d∞ 面         &激 蛇 w血
     職                  淵     l鷲         趙       器
                                                     1鐸      葛
                                                                    ぽ

     Ifyes,please list cases: 9558‑14L.




4.   STATEMENT OF THE CLAIM. State as briefly as possible the facts of your case. Describe
     how the United States is involved. You must state exactly what the United States did, or failed
     to do, that has caused you to initiate this legal action. Be as specific as possible and use
     additional paper as necessary.
The Defendant is involved in fraud, by placing a levy on Plaintiff for $37,747.59 and taking
$350,538.79 on Plaintiff, knowing the Defendant didn't follow the Defendant's own statute by its
own motion to the Federal Tax Court. The Defendant is obligated to follow their own motion.
The Defendant should have removed any and all liens or levies that were placed in error, the
Defendant should pay for damages, Defendant is doing against Plaintiff who is innocent of all
charges, the damages have been going on for years. The Defendant has failed to follow
Defendant's statutes, by Defendant's own admittance (see exhibit B) Defendant's unjustified
lien and levy has so damaged Plaintiff, Plaintiff has lost Plaintiffls home because of Defendant's
used of an unjustified lien and levy. The Defendant did not and still does not have jurisdiction.
The Defendant is involved knowingly and mulishly using fraud as a legal tool to damage
Plaintiff and therefore should be required to pay for not following. Defendant's own statute as
Defendant admitted to the United States Tax Court (see exhibit B). Defendant must follow the
law that Defendant writes, Defendant filed Plaintiffs lien and levy knowing Defendant didn't
have jurisdiction as required. Without an Assessment Defendant used fraud as a legal tool to
file a lien and levy (see exhibit B). lt is the United States Court of Federal Claims jurisdiction to
hear monetary claims against the U.S. government. lt is the direct successor to the United
States Court of Claims, which was founded in 1855. and the United States Court of Federal
Claims has jurisdiction on this claim. Plaintiff is entitled to this judgment for the Defendant has
damaged Plaintiff and is still damaging Plaintiff. Plaintiff is entitled to this judgment for the
Defendant has used fraud as a legal tool, this judgment should be rendered in Plaintiffs favor.
        Case 1:19-cv-01451-EDK Document 1 Filed 09/18/19 Page 3 of 3




5.   RELIEF. Briefly      state exactly what you want the oourt to do for you.

 Plaintiff is asking this court to give Plaintiff relief by signing an otder that gives Plaintiff a
judgment against the Defendant in the amount of $388,013.38.




sigped this   1   1        day   of SePtember                2019
                  (day)                    (month)
